          Case 19-50135-rlj7 Doc 9 Filed 06/05/19                             Entered 06/05/19 18:06:18                    Page 1 of 2
                                                                                                                                   06/05/2019 06:01:44pm



 Fill in this information to identify your case:
 Debtor 1            Jerry                Dean                   Quattlebaum
                     First Name           Middle Name            Last Name
 Debtor 2            Connie               Althea                 Dutton
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         19-50135-7                                                                                      amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $7,000.00                   $441.46           11 U.S.C. § 522(d)(2)
2012 Kia Sorento                                                                  100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                          $2,820.00                  $2,820.00          11 U.S.C. § 522(d)(3)
Household furniture and appliances                                                100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:           6
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
           Case 19-50135-rlj7 Doc 9 Filed 06/05/19                      Entered 06/05/19 18:06:18                 Page 2 of 2
                                                                                                                          06/05/2019 06:01:44pm


Debtor 1      Jerry Dean Quattlebaum
Debtor 2      Connie Althea Dutton                                                   Case number (if known)   19-50135-7

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $180.00                  $180.00           11 U.S.C. § 522(d)(3)
2 TV's, 2 radios, 20-yr-old camera, printer                                  100% of fair market
with broken lid, 2nd printer, 1 phone, 1 cell                                value, up to any
phone                                                                        applicable statutory
Line from Schedule A/B:   7                                                  limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(5)
.357 snubnose Taurus & 2 boxes of shells                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(3)
clothing                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $850.00                  $850.00           11 U.S.C. § 522(d)(4)
Ring & wedding band                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           11 U.S.C. § 522(d)(5)
2 dogs, mixed breed, 1 is 11-yr old                                          100% of fair market
Siberian non-papered                                                         value, up to any
Line from Schedule A/B: 13                                                   applicable statutory
                                                                             limit

Brief description:                                       $728.14                  $728.14           11 U.S.C. § 522(d)(10)(A)
Checking account                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
